Order and judgment (one paper), Supreme Court, New York County (Michael D. Stallman, J.), entered August 6, 2003, which denied the petition brought pursuant to CPLR article 78 seeking to vacate the decision of respondent Commission, which had reversed the determination of petitioner Department of Citywide Administrative Services (DCAS) and pronounced respondent Waitkus medically qualified for the position of firefighter, unanimously affirmed, without costs.
Based on the credible evidence presented, respondent Commission rationally concluded that respondent Waitkus was qualified to be a firefighter despite a previous injury. The Commission had the power to hear and decide the appeal from the DCAS determination of ineligibility (NY City Charter § 813 [d]; § 814 [b] [5]; § 815 [a] [5]; see Matter of Carozza v City of New York, 10 AD3d 488 [2004]). Concur—Mazzarelli, J.P., Williams, Friedman, Gonzalez and Catterson, JJ.